

117 HRES 447 IH: Supporting the designation of May 28, 2021, as “National Food Allergy Prevention Awareness Day” to raise awareness and encourage the prevention of severe food allergies among children.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 447IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Brownley (for herself, Ms. Matsui, Mr. Khanna, Mr. Cicilline, and Mr. Morelle) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of May 28, 2021, as National Food Allergy Prevention Awareness Day to raise awareness and encourage the prevention of severe food allergies among children.Whereas 32,000,000 Americans live with food allergies, including many that are life-threatening, and the Centers for Disease Control and Prevention reports that the prevalence of food allergies in children increased by 50 percent between 1997 and 2011;Whereas food allergies have an enormous impact on quality of life for the 1 in 13 children who develop a severe food allergy, and one-third of children over the age of 5 with allergies are bullied for their allergy;Whereas there is an annual cost to families in the United States of nearly $25,000,000,000 per year, not including the impact to quality of life;Whereas many children who develop a food allergy do not have a family history of food allergies, and therefore the family is much less aware of the life-changing consequences of developing a food allergy and the need for food allergy prevention;Whereas research has shown that early introduction has shown promise in reducing the impact of food allergies in studies where parents feed peanuts and eggs, allergenic foods, to their babies as early as 4 to 6 months of age;Whereas the 2020–2025 Dietary Guidelines for Americans, published by the Department of Agriculture and the Department of Health and Human Services, and medical guidelines from the American Academy of Pediatrics and the National Institute of Allergy and Infectious Diseases already recommend early allergen introduction to help prevent food allergies; andWhereas the FASTER Act of 2021 (Public Law 117–11) highlights sesame as an important allergenic food, and prioritizes food allergy research opportunities to examine prevention and develop more effective treatment, and ultimately, a cure: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Food Allergy Prevention Awareness Day;(2)recognizes—(A)the National Institutes of Health and the National Institute of Allergy and Infectious Diseases for funding the initial food allergy prevention research through the Learning Early About Peanut Allergy trial; and(B)the advocacy community for its work to educate parents about food allergy prevention;(3)encourages health care providers, the public health community, businesses, individuals, and Federal, State, and local governments, to work together to raise awareness of food allergy prevention to reduce the number of individuals in the United States who have severe food allergies; and(4)encourages State and Federal health agencies to further expand research in food allergy prevention and into how we can dramatically reduce food allergies in the United States.